Citation Nr: 0504286	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  98-02 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
neck and back injury.

2.  Entitlement to service connection for the residuals of a 
fracture of the right foot.

3.  Entitlement to service connection for the residuals of 
pneumonia.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a respiratory 
disorder secondary to lead paint exposure.

7.  Entitlement to service connection for a right knee 
disability.

8.  Entitlement to service connection for a right elbow 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active duty service from August 1968 to 
August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In November 1999, the veteran provided testimony before the 
undersigned Veterans Law Judge during a hearing on appeal at 
the RO.  A transcript of that hearing was prepared and has 
been included in the claims folder for review.  Following 
that hearing, the Board concluded that additional development 
of the veteran's claims was necessary, and in March 2000, the 
claim was remanded to the RO.  Since then, the claims have 
been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  


REMAND

As noted above, the Board remanded the issues on appeal in 
March 2000 for the purpose of obtaining additional evidence 
and the claims folder has since been returned to the Board 
for appellate analysis.  Upon further review of the 
evidentiary record, the Board notes that in written 
correspondence dated April 21, 2003, the veteran's accredited 
representative asked that if the veteran did not appear for a 
scheduled hearing before a Veterans Law Judge that the claims 
folder be returned to his office for completion of the VA 
Form 646, Statement of Accredited Representation in Appealed 
Case, prior to the Board rendering a decision on the merits 
of the veteran's claims.  The record reflects that the 
veteran did not appear for a hearing on appeal scheduled in 
July 2003 before a Veterans Law Judge and that the claims 
folder was not returned to the accredited representative for 
preparation of a VA Form 646.

The veteran does have a right to have his accredited 
representative represent his interests at every stage of the 
VA's non-adversarial claims adjudication process.  This 
entitlement is in accordance with M21-1, Part IV, Subchapter 
VIII, 8.30-33 (Aug. 1996).  Because the representative has 
not been given the opportunity to prepare such a document, 
the veteran's claims must be returned to the representative 
at the agency of original jurisdiction.

Additionally, with respect to the veteran's claims involving 
service connection, VA has a duty to obtain a medical 
examination or opinion when such examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  

In conjunction with the veteran's claims, he underwent 
examinations in May 1995 involving the spine, ears, and feet.  
He was also afforded a general medical examination.  Although 
those examinations were performed, the examiners did not 
provide specific comments on whether the veteran suffers from 
the claimed disability and the etiology of the claimed 
disability.  In other words, the examiners did not 
specifically conclude that the veteran's claimed disabilities 
were caused by or the result of the veteran's military 
service.  (The veteran has not undergone specific 
examinations of the right knee or elbow.)  The Board notes 
that since undergoing those examinations, the veteran has 
espoused an alternative argument with respect to his claims - 
that his claimed disabilities were congenital in nature and 
that they were aggravated by his military service.  

In this respect, the Board observes, in a recent opinion, the 
VA's General Counsel has determined that, contrary to 
38 C.F.R. § 3.304(b), the statute provides that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  Under 
the language of the statute, VA's burden of showing that the 
condition was not aggravated by service is conditioned only 
upon a predicate showing that the condition in question was 
not noted at entry into service.  The statute imposes no 
additional requirement on the claimant to demonstrate that 
the condition increased in severity during service.  Because 
38 C.F.R. § 3.304(b) imposes a requirement not authorized by 
38 U.S.C.A. § 1111, it is inconsistent with the statute.  See 
VAOPGCPREC 3-2003; see also Skinner v. Brown, 27 F.3d 1571, 
1574 (Fed. Cir. 1994).  The General Counsel concluded that 
38 U.S.C.A. § 1111 requires VA to bear the burden of showing 
the absence of aggravation in order to rebut the presumption 
of sound condition.  See also Cotant v. Principi, 17 Vet. 
App. 116, 123-30 (2003) (for a detailed discussion of the 
legislative history relating to presumption of soundness and 
the possibility that the omission of the relevant language 
from 38 C.F.R. § 3.304(b) was unintentional and that 
38 C.F.R. § 3.304(b) should be construed as consistent with 
the VA's pre-February 1961 regulations).  

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the Veterans 
Claims Assistance Act of 2000 (VCAA), has not been fulfilled 
regarding the issues on appeal.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002); Duenas v. Principi, No. 03-1251 (U.S. Vet. App. 
Dec. 15, 2004).  Specifically, the Board notes that the 
veteran has not received the benefit of VA examinations with 
etiology opinions regarding the claimed disabilities.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, in order to afford the veteran due process of 
law, the veteran should be scheduled to undergo VA 
examinations in order to obtain medical opinions regarding 
the etiology of the claimed disorders.  See Duenas, supra.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
medical treatment for the issues on 
appeal received since January 2001 and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified regarding the issues on 
appeal.  Copies of the medical records 
from all sources, including VA records, 
(not already in the claims folder) should 
then be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2004).

2.  The RO should schedule the veteran 
for VA orthopedic, podiatry, audiology 
and audiometic testing, and respiratory 
examinations, by appropriate specialists, 
to evaluate his claimed disabilities 
involving residuals of a neck and back 
injury, residuals of a fracture of the 
right foot, a right knee disability, 
right elbow disability, bilateral hearing 
loss, tinnitus, residuals of pneumonia 
and a respiratory disorder secondary to 
lead paint exposure.  The claims folder 
and this remand are to be made available 
to the examiner before the examination, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  

a.  Each examiner is asked to express an 
opinion concerning whether the veteran 
suffers from the claimed disability, and, 
if so, the etiology of the claimed 
disorder.  

b.  The examiner is requested to state 
whether it is at least as likely as not 
that any such disorder is related to any 
in-service disease or injury or the 
veteran's military service in general.  

c.  The examiner should further opine 
whether any found disability is a 
congenital disorder and if it is, whether 
the condition was aggravated by the 
veteran's military service.  

d.  Finally, with respect to any found 
lung disorder, the examiner should 
address the veteran's assertions that any 
found lung disability is secondary to 
exposure to lead paint and/or the 
residuals of pneumonia.  

If these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by appropriate examiner in the respective 
report.  

Each examiner must provide a 
comprehensive report including rationales 
for all opinions and conclusions, citing 
the objective medical findings leading to 
the examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disabilities, such testing or examination 
is to be done before completion of the 
examination report.

The results proffered by each examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of each examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examinations.  If the 
requested reports do not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the reports must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2004); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

Thereafter, the RO should readjudicate the claims.  If any 
determination remains unfavorable to the veteran, he and his 
representative should be provided with a supplemental 
statement of the case, which discusses the ramifications of 
VAOPGCPREC 3-2003 and the holding in Wagner, supra and fully 
sets forth the controlling law and regulations pertinent to 
the issues on appeal, including 38 C.F.R. §§ 3.102, 3.159, 
3.304(b), 3.306, 3.307(a), (c), and (d), and 3.309(a) (2004), 
as well as a summary of the evidence.   

The RO should provide The American Legion (the veteran's 
local accredited representative) in New Orleans, Louisiana, 
the opportunity to prepare written argument on behalf of the 
appellant regarding the appealed issues listed on the title 
page of this REMAND.  See M21-1, Part IV, Subchapter VIII, 
8.30-33 (Aug. 1996).  

An appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



